

Exhibit 10.8
March 14, 2017


Langley Eide
Alteryx, Inc.
3345 Michelson Drive, Suite 400
Irvine, CA 92612


Dear Langley:


This letter agreement amends and restates the offer letter entered into between
you and Alteryx, Inc. (the “Company”), dated April 21, 2015, as amended February
8, 2016 (the “Prior Agreement”).


You will continue to work in the role of Senior Vice President, Strategy and
Operations, reporting to the Chief Executive Officer.


1.Compensation.


a.    Base Wage. In this position, the Company will pay you an annual base
salary of $232,700.00 per year, payable in accordance with the Company’s
standard payroll schedule. Your pay will be periodically reviewed as a part of
the Company’s regular reviews of compensation.


b.    Bonus. You will be eligible to receive a discretionary annual bonus of up
to 45% of your base salary, subject to and in accordance with the terms of the
Company’s bonus plan. Please note that bonus programs, payouts and criterion are
subject to change or adjustment as the business needs at the Company may
require.


c.    Equity Awards. The Company acknowledges that it has previously issued
equity awards to you under the Company’s Amended and Restated 2013 Stock Plan.
Nothing in this letter agreement will amend or affect the terms of such awards.


2.Employee Benefits. You will be eligible to participate in a number of
Company-sponsored benefits to the extent that you comply with the eligibility
requirements of each such benefit plan. The Company, in its sole discretion, may
amend, suspend or terminate its employee benefits at any time, with or without
notice. In addition, you will be entitled to paid vacation in accordance with
the Company’s vacation policy, as in effect from time to time.


3.Confidentiality Agreement. By signing this letter agreement, you reaffirm the
terms and conditions of the Confidential Information and Invention Assignment
Agreement by and between you and the Company.


4.No Conflicting Obligations. You understand and agree that by signing this
letter agreement, you represent to the Company that your performance will not
breach any other agreement to which you are a party and that you have not, and
will not during the term of your employment with the Company, enter into any
oral or written agreement in conflict with any of the provisions of this letter
or the Company’s policies. You are not to bring with you to the Company, or use
or disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and we will assist you in any way possible to preserve and





--------------------------------------------------------------------------------




protect the confidentiality of proprietary information belonging to third
parties. Also, we expect you to abide by any obligations to refrain from
soliciting any person employed by or otherwise







--------------------------------------------------------------------------------





associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires.


5.Outside Activities. While you render services to the Company, you agree that
you will not engage in any other employment, consulting or other business
activity without the written consent of the Company. In addition, while you
render services to the Company, you will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.


6.General Obligations. As an employee, you will be expected to adhere to the
Company’s standards of professionalism, loyalty, integrity, honesty, reliability
and respect for all. You will also be expected to comply with the Company’s
policies and procedures. The Company is an equal opportunity employer.


7.At-Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be on an “at will” basis, meaning
that either you or the Company may terminate your employment at any time for any
reason or no reason. The Company also reserves the right to modify or amend the
terms of your employment at any time for any reason. Any contrary
representations which may have been made to you are superseded by this letter
agreement. This is the full and complete agreement between you and the Company
on this term. Although your job duties, title, compensation and benefits, as
well as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and the Company’s Chief Executive Officer.


8.Withholdings. All forms of compensation paid to you as an employee of the
Company shall be less all applicable withholdings.


[SIGNATURE PAGE FOLLOWS]







--------------------------------------------------------------------------------





This letter agreement supersedes and replaces any prior understandings or
agreements, whether oral, written or implied, between you and the Company
regarding the matters described in this letter, including, without limitation,
the Prior Agreement. This letter shall be effective on the first date on which
the Registration Statement on Form S-1 for the initial public offering of the
Company’s Class A Common Stock is declared effective by the United States
Securities and Exchange Commission, or, if later, the date that this letter is
signed. This letter will be governed by the laws of California, without regard
to its conflict of laws provisions.


Very truly yours,
ALTERYX, INC.


/s/ Dean A. Stoecker
By: Dean Stoecker, Chief Executive Officer




ACCEPTED AND AGREED:
LANGLEY EIDE


/s/ Langley Eide


Signature




























[SIGNATURE PAGE TO RESTATED OFFER LETTER]



